DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:   In Claim 5, line 2, “drawn” should be --wire drawings-- to be consistent with the terminology already set forth in Claims 3 and 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "two adjacent LED light emitting chips" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groenewald et al 2018/0216795.
Regarding Claim 1, Groenewald et al shows in Figure 1, a vehicle lamp comprising a light reflective element 4 and at least one light source 108, wherein the light source is disposed opposite to the light reflective element 4 (see para. 0034), and the light reflective element is configured to diffusely reflect light emitted from the light source to achieve uniform illumination (see para. 0032).
Regarding Claim 16, Groenewald et al disclose a vehicle lamp comprising the vehicle lamp system (see Figs. 1 and 2, para. 0028-0031).
Regarding Claim 17, Groenewald et al shows in Figure 1, a vehicle lamp system comprising the steps of disposing a light reflective plate 4 having a light reflective surface (see para. 0029), disposing a light source opposite the light reflective element (see para. 0034), wherein multiple wire-drawings (see para. 0009) are disposed on the light reflective surface 4 so that light beams emitted from the light source are diffusely reflected by the wire drawings on the light reflective plate 4 (see para. 0009 &  0032).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Groenewald et al 2018/0216795 in view of Mudra et al 2013/0155707.
	Regarding Claim 2, Groenewald et al fails to disclose the light reflective element consists of an anisotropic material.  Mudra et al teaches that it is known in the art in Figure 1 to have a vehicle lamp assembly with an anisotropic reflector assembly 204.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Groenewald et al to have the reflector made from an anisotropic reflector assembly in the same manner as taught by Mudra et al to control and direct the emitted light for the desired illumination pattern.
	Regarding Claim 3, Groenewald et al discloses the light reflective element comprises a plate with multiple wire drawings (see Fig. 1 and para. 0009).  	Regarding Claim 8, Groenewald et al discloses the reflector plate comprises a plastic light reflective plate (see para. 0011).
	Regarding Claim 15, Groenewald et al fails to disclose the spacing between the plurality light emitting chips.  In the absence of any unobvious or unexpected results the spacing between adjacent LED chips is considered a matter of design chips which .

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Groenewald et al 2018/0216795 as modified by Mudra et al 2013/0155707 as applied to claim 3 above, and further in view of Hwang 10,648,626.
	Regarding Claim 4, Groenewald et al discloses wire line patterns (see para. 0009) but fails to disclose the lines are parallel to each other.  Hwang teaches that it is known in the art in Figure 10 to provide reflective lines 154 along a reflector 150 which are disposed parallel to each other (see col. 17, line 33).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Groenewald et al to provide a parallel line pattern on the reflector in the same manner as taught Hwang to control the direction and light pattern in the desired manner. 
	Regarding Claim 5, Groenewald et al as modified by Hwang would provide the lines equally spaced from one another (as shown by Hwang, Fig. 10). 
	Regarding Claim 6, Groenewald et al as modified by Hwang would provide the wire drawings as a straight line (as shown by Hwang, Fig. 10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Groenewald et al 2018/0216795 as modified by Mudra et al 2013/0155707 as applied to claim 3 above, and further in view of either of Reed 2004/0051948 or Thielman 6,200,399.
Regarding Claim 7, Groenewald et al fails to disclose how the wire drawings are made.  Reed teaches that it is known in the art in Figure 4A to provide a patterned .   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Groenewald et al 2018/0216795 as modified by Mudra et al 2013/0155707 as applied to claim 8 above, and further in view of Mehrtens et al 7,374,300.
Regarding Claim 9, Groenewald et al fails to disclose the reflective plate is a stainless steel plate.  Mehrtens et al teaches that it is known in the art to provide a stainless steel reflector in a vehicle lamp (see col. 3, line 11).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Groenewald et al to include a stainless steel reflector in the same manner as taught by Mehrtens et al to provide thermal conductivity for the components in the vehicle lamp system.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Groenewald et al 2018/0216795 in view of Liu 4,814,960.

Regarding Claim 12, Groenewald et al as modified by Liu provides the bump 13’ with a longitudinal section which is semi-circular (see Liu in either of Figures 1 – which shows a close-up of bumps or Figure 3 which shows bump on the reflector).
Regarding Claim 13, Groenewald et al discusses the use of a light distribution lens but fails show a lens as part of the assembly (see para. 0031).  Liu teaches that it is known in the art to provide a lens 12’’ distributing emitted light.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Groenewald et al to include a lens in the same manner as taught by Liu to transmit the light after being diffusely reflected by the light reflective element. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Groenewald et al 2018/0216795 in view of Uchida 2012/0314439.
Regarding Claim 14, Groenewald et al discloses the light source can consist of a plurality of LEDs but fails to show an array (see Claim 25).   Uchida teaches that it is known in the art to provide an array of LEDs 52 for a vehicle lamp in Figures 1 and 2 (see para. 0050 & 0053).  It would have been obvious to one skilled in the art before the .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Groenewald et al 2018/0216795 in view of Hwang 10,648,626.
	Regarding Claims 18 and 19, Groenewald et al discloses wire line patterns (see para. 0009) but fails to disclose the lines are parallel to each other.  Hwang teaches that it is known in the art in Figure 10 to provide reflective lines 154 along a width of a reflector 150 which are disposed parallel to each other (see col. 17, line 33).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Groenewald et al to provide a parallel line pattern on the reflector in the same manner as taught Hwang to control the direction and light pattern in the desired manner. 
	Regarding Claim 20, Groenewald et al as modified by Hwang would provide the lines equally spaced from one another (as shown by Hwang, Fig. 10). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al is cited of interest of showing in Figure 6, a diffuse .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875